Exhibit 10.2 Execution Version CREDIT, SECURITY AND GUARANTY AGREEMENT (REVOLVING LOAN) dated as of October 4, 2016 by and among OXFORD IMMUNOTEC, INC., as Borrower, OXFORD IMMUNOTEC GLOBAL PLC and OXFORD IMMUNOTEC LIMITED, as guarantors, the other Credit Parties party from time to time hereto, and MIDCAP FINANCIAL TRUST, as Agent and as a Lender, and THE ADDITIONAL LENDERS FROM TIME TO TIME PARTY HERETO Table of Contents Page Article 1 - DEFINITIONS 1 Section 1.1 Certain Defined Terms 1 Section 1.2 Accounting Terms and Determinations 31 Section 1.3 Other Definitional and Interpretive Provisions 31 Article 2 - LOANS 32 Section 2.1 Loans 32 Section 2.2 Interest, Interest Calculations and Certain Fees 34 Section 2.3 Notes 36 Section 2.4 Reserved 36 Section 2.5 Reserved 36 Section 2.6 General Provisions Regarding Payment; Loan Account 37 Section 2.7 Maximum Interest 37 Section 2.8 Taxes; Capital Adequacy 38 Section 2.9 Appointment of Borrower Representative 39 Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination and Subrogation 40 Section 2.11 Collections and Lockbox Account 42 Section 2.12 Termination; Restriction on Termination 44 Article 3 - REPRESENTATIONS AND WARRANTIES 45 Section 3.1 Existence and Power 45 Section 3.2 Organization and Governmental Authorization; No Contravention 45 Section 3.3 Binding Effect 45 Section 3.4 Capitalization 46 Section 3.5 Financial Information 46 Section 3.6 Litigation 46 Section 3.7 Ownership of Property 46 Section 3.8 No Default 46 Section 3.9 Labor Matters 46 Section 3.10 Regulated Entities 47 Section 3.11 Margin Regulations 47 Section 3.12 Compliance With Laws; Anti-Terrorism Laws 47 Section 3.13 Taxes 47 Section 3.14 Compliance with ERISA 48 i Section 3.15 Consummation of Operative Documents; Brokers 48 Section 3.16 Reserved 49 Section 3.17 Material Contracts 49 Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials 49 Section 3.19 Intellectual Property and License Agreements 49 Section 3.20 Solvency 50 Section 3.21 Full Disclosure 50 Section 3.22 Interest Rate 50 Section 3.23 Subsidiaries 50 Section 3.24 Reserved 50 Section 3.25 Accuracy of Schedules 50 Section 3.26 Centre of Main Interests and establishment for UK Guarantors 50 Section 3.27 FCPA and Anti-Corruption Law 51 Section 3.28 Pensions 51 Section 3.29 Dormant Subsidiaries 51 Article 4 - AFFIRMATIVE COVENANTS 51 Section 4.1 Financial Statements and Other Reports 51 Section 4.2 Payment and Performance of Obligations 52 Section 4.3 Maintenance of Existence 52 Section 4.4 Maintenance of Property; Insurance 53 Section 4.5 Compliance with Laws and Material Contracts 54 Section 4.6 Inspection of Property, Books and Records 54 Section 4.7 Use of Proceeds 55 Section 4.8 Estoppel Certificates 55 Section 4.9 Notices of Litigation and Defaults 55 Section 4.10 Hazardous Materials; Remediation 56 Section 4.11 Further Assurances 56 Section 4.12 Reserved 58 Section 4.13 Power of Attorney 58 Section 4.14 Borrowing Base Collateral Administration 58 Section 4.15 Schedule Updates 59 Section 4.16 Intellectual Property and Licensing 59 Section 4.17 Regulatory Reporting and Covenants 60 Section 4.18 Pensions 60 ii Section 4.19 Anti-Corruption Laws 61 Article 5 - NEGATIVE COVENANTS 61 Section 5.1 Debt; Contingent Obligations 61 Section 5.2 Liens 61 Section 5.3 Distributions 61 Section 5.4 Restrictive Agreements 61 Section 5.5 Payments and Modifications of Subordinated Debt 62 Section 5.6 Consolidations, Mergers and Sales of Assets 63 Section 5.7 Purchase of Assets, Investments 63 Section 5.8 Transactions with Affiliates 63 Section 5.9 Modification of Organizational Documents 64 Section 5.10 Modification of Certain Agreements 64 Section 5.11 Conduct of Business 64 Section 5.12 Joint Ventures 64 Section 5.14 Limitation on Sale and Leaseback Transactions 64 Section 5.15 Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts 65 Section 5.16 Compliance with Anti-Terrorism Laws 65 Section 5.17 Change in Accounting 65 Section 5.18 Parent. 66 Section 5.19 Dormant Subsidiaries 66 Article 6 - FINANCIAL COVENANTS 66 Section 6.1 Additional Defined Terms 66 Section 6.2 Minimum Net Revenue 66 Section 6.3 Evidence of Compliance 66 Article 7 - CONDITIONS 66 Section 7.1 Conditions to Closing 66 Section 7.2 Conditions to Each Loan 67 Section 7.3 Searches 68 Section 7.4 Post Closing Requirements 68 Article 8 - REGULATORY MATTERS 68 Section 8.1 Reserved 68 Section 8.2 Representations and Warranties 68 Section 8.3 Healthcare Operations 70 Article 9 - SECURITY AGREEMENT 70 iii Section 9.1 Generally 70 Section 9.2 Representations and Warranties and Covenants Relating to Collateral 70 Article 10 - EVENTS OF DEFAULT 74 Section 10.1 Events of Default 74 Section 10.2 Acceleration and Suspension or Termination of Revolving Loan Commitment 77 Section 10.3 UCC Remedies 77 Section 10.4 Reserved 79 Section 10.5 Default Rate of Interest 79 Section 10.6 Setoff Rights 79 Section 10.7 Application of Proceeds 79 Section 10.8 Waivers 80 Section 10.9 Injunctive Relief 81 Section 10.10 Marshalling; Payments Set Aside 82 Article 11 - AGENT 82 Section 11.1 Appointment and Authorization 82 Section 11.2 Agent and Affiliates 82 Section 11.3 Action by Agent 82 Section 11.4 Consultation with Experts 82 Section 11.5 Liability of Agent 83 Section 11.6 Indemnification 83 Section 11.7 Right to Request and Act on Instructions 83 Section 11.8 Credit Decision 84 Section 11.9 Collateral Matters 84 Section 11.10 Agency for Perfection 84 Section 11.11 Notice of Default 84 Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent 84 Section 11.13 Payment and Sharing of Payment 85 Section 11.14 Right to Perform, Preserve and Protect 88 Section 11.15 Additional Titled Agents 88 Section 11.16 Amendments and Waivers 88 Section 11.17 Assignments and Participations 89 Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist 92 Section 11.19 Reserved 92 iv Section 11.20 Definitions 93 Article 12 - Guaranty 94 Section 12.1 Guaranty 94 Section 12.2 Payment of Amounts Owed 94 Section 12.3 Certain Waivers by Guarantor 94 Section 12.4 Guarantor’s Obligations Not Affected by Modifications of Financing Documents 96 Section 12.5 Reinstatement; Deficiency 96 Section 12.6 Subordination of Borrowers’ Obligations to Guarantors; Claims in Bankruptcy 97 Section 12.7 Maximum Liability 97 Section 12.8 Guarantor’s Investigation 98 Section 12.9 Termination 98 Section 12.10 Representative 98 Article 13 - MISCELLANEOUS 98 Section 13.1 Survival 98 Section 13.2 No Waivers 98 Section 13.3 Notices 98 Section 13.4 Severability 99 Section 13.5 Headings 99 Section 13.6 Confidentiality 99 Section 13.7 Waiver of Consequential and Other Damages Section 13.8 GOVERNING LAW; SUBMISSION TO JURISDICTION Section 13.9 WAIVER OF JURY TRIAL Section 13.10 Publication; Advertisement Section 13.11 Counterparts; Integration Section 13.12 No Strict Construction Section 13.13 Lender Approvals Section 13.14 Expenses; Indemnity Section 13.15 Reserved Section 13.16 Reinstatement Section 13.17 Successors and Assigns Section 13.18 USA PATRIOT Act Notification Section 13.19 Process Agent Section 13.20 Other Currency v Section 13.21 Cross Default and Cross Collateralization vi CREDIT, SECURITY AND GUARANTY AGREEMENT THIS CREDIT, SECURITY AND GUARANTY AGREEMENT (REVOLVING LOAN) (as the same may be amended, supplemented, restated or otherwise modified from time to time, the “ Agreement ”) is dated as of October 4, 2016 by and among Oxford immunotec, inc. , a Delaware corporation, and any additional borrower that may hereafter be added to this Agreement (individually as a “ Borrower ”, and collectively with any entities that become party hereto as Borrower and each of their successors and permitted assigns, the “ Borrowers ”), OXFORD IMMUNOTEC GLOBAL PLC , a company formed under the laws of England and Wales (“ Oxford Global ”), OXFORD IMMUNOTEC LIMITED, a company formed under the laws of England and Wales (“
